NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



THOMAS C. FILIPPONE,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-1994
                                          )
G. MICHAEL BACCICH,                       )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 4, 2018.

Appeal from the Circuit Court for
Hillsborough County; William P. Levens,
Judge.

Thomas C. Filippone, pro se.

Norman Cannella, Sr., of Rywant,
Alvarez, Jones, Russo & Guyton,
Tampa; Derick Vollrath of Marcus
Neiman & Rashbaum LLP, Miami; and
Susana D. Gonzalez, Gulfport, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, BLACK, and ATKINSON, JJ., Concur.